Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim objections
The claim set is not written clearly or concisely. Please describe the invention more plainly, and clarify the claims to avoid indefinite rejections. The following are suggestions for clarity and are not intended to infer they are allowable: 
1. A method of making human induced pluripotent stem (iPS) cells, the method comprising: 
culturing human stem cells together with human mononuclear stem cells at a temperature below 30°C such that the stem cells are reprogrammed into iPS cells that do not express human leukocyte antigen I (HLA-I) or human leukocyte antigen II (HLA-II), wherein the stem cells and the mononuclear cells have different endogenous HLA-I or HLA-II genes---. 
2. The method of claim 1, wherein the stem cells are obtained from amniotic fluid, dental pulp, umbilical cord blood, adipose or bone marrow.
3. The method of claim 1, wherein the mononuclear cells are obtained from spinal fluid, amniotic fluid, or blood. 
4. The method of claim 1, wherein the stem cells are obtained from a 1st amniotic fluid, and the mononuclear cells are obtained from a 2nd amniotic fluid, further wherein the 1st and 2nd amniotic fluids are from different subjects. 
5. The method of claim 4, wherein amniotic fluids are obtained in an amount of at least 0.5 ml. 
6. The method of claim 4, wherein the 2nd amniotic fluid is obtained from a plurality of subjects. 
7. The method of claim 2, wherein the stem cells are obtained from amniotic fluid. 
8. ?
9. The method of claim 9, wherein the stem cells are transfected with a vector encoding reprogramming factors. 
10. An isolated human induced pluripotent stem (iPS) cell comprising endogenous human leukocyte antigen I (HLA-I) and human leukocyte antigen II (HLA-II) genes, wherein the iPS cell does not express HLA-I or HLA-II. 
11. An isolated human differentiated cell comprising endogenous human leukocyte antigen I (HLA-I) and human leukocyte antigen II (HLA-II) genes, wherein the cell does not express HLA-I or HLA-II. 
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-8, drawn to a method of reprogramming a stem cell in culture using a mononuclear cell that has different HLA I or II genes.
Group II, claim(s) 1-9, drawn to a method of reprogramming stem cells in culture using a vector encoding reprogramming factors, wherein the stem cells are cultured in the presence of mononuclear cells that have different HLA I or II genes than the stem cells. 
Group III, claim(s) 10, drawn to a human iPS cell comprising endogenous HLA-I and II genes, wherein the iPS cell does not express HLA-I or HLA-II. 
Group IV, claim(s) 11, drawn to a human differentiated cell comprising endogenous HLA-I and II genes, wherein the differentiated cell does not express HLA-I or HLA-II. 

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-IV lack unity of invention because even though the inventions of these groups require the technical feature of a iPS cells that do not express an HLA I or II gene. This technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Jang (Exp. & Mol. Med, Jan. 2019, Vol. 51, No. 3, pg 1-11) who inactivated HLA genes in iPS cells. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Peter Paras, can be reached on 571-272-4517.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632